NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted March 16, 2018* 
                                  Decided March 20, 2018 
                                               
                                           Before 
 
                            FRANK H. EASTERBROOK, Circuit Judge 
                             
                            DANIEL A. MANION, Circuit Judge 
                             
                            DIANE S. SYKES, Circuit Judge 
 
No. 17‐1710 
 
MARCOS MIRANDA‐SANCHEZ,                             Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Southern District of Indiana, 
                                                    Terre Haute Division. 
      v.                                             
                                                    No. 16‐cv‐00405 
JAMES D. SPRINKLE, et al.,                           
      Defendants‐Appellees.                         William T. Lawrence, 
                                                    Judge. 
                                                 

                                          O R D E R 

        Five years after being assaulted by another inmate, Marcos Miranda‐Sanchez 
brought this deliberate‐indifference suit against jail officials. 42 U.S.C. § 1983. The 
district judge dismissed his complaint as untimely under the applicable statute of 
limitations, concluding that no legal basis existed to equitably toll the limitations 

                                                 
            * The defendants were not served in the district court and are not participating in 

this appeal. We have agreed to decide this case without oral argument because the 
briefs and record adequately present the facts and legal arguments, and oral argument 
would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1710                                                                    Page 2 
 
period. On appeal Miranda‐Sanchez maintains that tolling is warranted because an 
attorney failed to fulfill a promise to assist him, but we affirm. 

        Miranda‐Sanchez, an Indiana prisoner, brought this suit on October 18, 2016, 
alleging that jail officials and others allowed another inmate to assault him on 
October 8, 2011. The district judge dismissed the complaint at screening for failure to 
state a claim, 28 U.S.C. § 1915A(b)(1), determining from an attachment to   
Miranda‐Sanchez’s complaint that his claim was untimely under Indiana’s two‐year 
statute of limitations, see IND. CODE § 34–11–2–4; Richards v. Mitcheff, 696 F.3d 635, 637 
(7th Cir. 2012). The judge nonetheless allowed him an opportunity to amend his 
complaint.   

       In his first amended complaint Miranda‐Sanchez added details about the assault 
but did not account for the untimely filing, so the judge dismissed the complaint, and 
again invited Miranda‐Sanchez to amend his complaint.   

            Miranda‐Sanchez followed with two successively filed amended complaints, 
alleging that he received assurances from an attorney, Patrick Renn (who represented 
Miranda‐Sanchez in his underlying criminal case), that he would “prepare a civil case” 
over the assault. According to Miranda‐Sanchez, “For almost five years, we traded 
notes, documents and paperwork evidence on an almost monthly basis” until 2016, 
when Renn wrote him that he should “seek other counsel.” Miranda‐Sanchez said he 
filed this suit days later. The judge determined that allegations of attorney negligence—
such as allowing a statute of limitations to run—were not grounds for equitable tolling, 
and dismissed the action with prejudice. 

       On appeal Miranda‐Sanchez continues to blame Renn for his delayed suit. We 
apply the state’s law of equitable tolling in a § 1983 suit, Bryant v. City of Chicago, 
746 F.3d 239, 243 (7th Cir. 2014); Shropshear v. Corp. Counsel of City of Chicago, 275 F.3d 
593, 596 (7th Cir. 2001), and in Indiana equitable tolling may be warranted by 
allegations that an attorney’s unfulfilled promise of assistance prevented a client’s 
timely filing. See Chenore v. Plantz, 56 N.E.3d 123, 126 (Ind. Ct. App. 2016) (interpreting 
statute of limitations for Indiana Code § 34–11–2–4). The district judge here, in rejecting 
the possibility of tolling, seems to have relied on our cases applying equitable‐tolling 
doctrines under Illinois and federal law. See e.g., Rosado v. Gonzalez, 832 F.3d 714, 717 
(7th Cir. 2016); Lee v. Cook County, Ill., 635 F.3d 969, 973 (7th Cir. 2011). 

     But any error is harmless because Miranda‐Sanchez attached to one of his 
amended complaints two letters from Renn that dispel the notion that he would assist 
No. 17‐1710                                                                        Page 3 
 
Miranda‐Sanchez with a civil suit. In one letter dated September 12, 2013 (within the 
limitations period), Renn flatly refused to represent him in any new matter: 

      I am returning to you the documents you sent to me. I am not sure why 
      you sent them to me since I am not representing you any longer. The 
      Floyd Circuit Court asked me to represent you on the criminal charges 
      pending against you. That representation ended with your sentencing…. 
      There does not appear to be anything I could assist you with. If you do 
      wish to pursue this matter with an attorney, you should contact another 
      attorney …. 

Three years later, on August 9, 2016, Renn again declined to represent Miranda‐
Sanchez: “I received your letter requesting pro bono representation of you in a claim 
against Floyd County, Indiana and various officials. Unfortunately, I will not be able to 
assist and/or represent you.” Dismissal based on facts in documents attached to a 
complaint is proper where the plaintiff relies upon them “to form the basis for a claim 
or part of a claim,” see Carroll v. Yates, 362 F.3d 984, 986 (7th Cir. 2004), as   
Miranda‐Sanchez has done here.   

       Miranda‐Sanchez previously asked this court to appoint counsel to represent 
him, a request we denied, and he now asks us to reconsider our denial. We decline to 
do so because there is no reasonable likelihood that the presence of counsel would alter 
the outcome of the case. See Pruitt v. Mote, 503 F.3d 647, 660 (7th Cir. 2007) (en banc). 

                                                                              AFFIRMED